DETAILED CORRESPONDENCE
Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 9, 2022 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 10, 11, 13, and 14 are pending in the application.  
Applicant's amendment to the claims, filed on September 9, 2022, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims.
Applicant’s remarks filed on September 9, 2022 in response to the final rejection mailed on March 9, 2022 have been fully considered. 
The text of those sections of Title 35 U.S. Code not included in the instant action can be found in a prior Office action.
  
Claim Objections
Claim 14 is objected to in the recitation of “The composition of claim 13 has the amino acid sequence in SEQ ID NO: 1” and in the interest of improving claim form and grammar, it is suggested that the claim be amended to recite “The composition of claim 13, wherein said IT-sialidase comprises the amino acid sequence of SEQ ID NO: 1”. 

Claim Rejections - 35 USC § 112(b)
The rejection of claims 10, 11, 13, and 14 under 35 U.S.C. 112(b) as being indefinite in the recitation of “An intramolecular trans-sialidase (IT-sialidase)…administered in a mucosal environment…” is withdrawn in view of the applicant’s instant amendment to claim 10. 

Claim Rejections - 35 USC § 101
Claims 10, 11, 13, and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Applicant’s attention is directed to the "Guidance for Determining Subject Matter Eligibility Of Claims Reciting Or Involving Laws of Nature, Natural Phenomena, & Natural Products”, released on December 16, 2014.
Claim Interpretation: As amended, the claims are drawn to a pharmaceutical composition to reduce the availability of free sialic acid in a mucosal environment by cleavage of 2,7-anhydro sialic acid or 2,7-anhydro sialic acid derivative from mucins, said composition comprising:
an intramolecular trans-sialidase (IT-sialidase) isolated from Ruminococcus gnavus (RgNanH), or an enzymatically active fragment thereof; and
one or more pharmaceutically acceptable carriers or excipients for delivery into a mucosal environment.
Given a broadest reasonable interpretation, the preamble recitation of “to reduce the availability of free sialic acid in a mucosal environment by cleavage of 2,7-anhydro sialic acid or 2,7-anhydro sialic acid derivative from mucins” and the phrase “for delivery into a mucosal environment” are interpreted as intended use limitations and do not otherwise limit the structure and/or function of the pharmaceutical composition or the pharmaceutically acceptable carriers or excipients.   
The claimed pharmaceutical composition is considered to encompass nature-based products, i.e., a combination of a naturally occurring IT-sialidase and one or more naturally occurring “pharmaceutically acceptable carriers or excipients”, e.g., water. 
Patent Eligibility Analysis Step 1: The claims are drawn to a composition of matter, which is a statutory category of invention.
Patent Eligibility Analysis Step 2A Prong 1: There is no indication in the specification that the claimed combination of IT-sialidase and one or more pharmaceutically acceptable carriers or excipients has any characteristics (structural, functional, or otherwise) that are different from the individual IT-sialidase and pharmaceutically acceptable carrier or excipient as each occurs in nature. In this case, the claimed pharmaceutical composition does not have markedly different characteristics from what occurs in nature and is considered to be a “product of nature” exception. Accordingly, the claimed pharmaceutical composition is considered to be directed to a judicial exception. 
Patent Eligibility Analysis Step 2A Prong 2: There are no additional elements recited in the claim beyond the judicial exception. 
Patent Eligibility Analysis Step 2B: The claims recite only the products of nature without more and does not include any additional elements that could add significantly more to the judicial exception.
For these reasons, claims 10, 11, 13, and 14 are rejected under section 101 as being directed to non-statutory subject matter. 

RESPONSE TO REMARKS: The applicant argues the claimed pharmaceutical composition is patent eligible subject matter and that the claims are not directed to natural products. The applicant argues the claimed pharmaceutical composition has different characteristics from a naturally occurring product and has a potential for significant utility. According to the applicant, the claimed pharmaceutical composition reduces the availability of free sialic acid in the mucosal environment, therefore limiting outgrowth of these pathogens by effectively “starving” them. Therefore, according to the applicant, the claimed pharmaceutical composition improves access for enzyme cocktails while avoiding environmental enrichment for opportunistic pathogens that feed on the sialic acid cleaved from the mucins. 
The applicant’s argument is not found persuasive. In this case, it appears the applicant relies on the limitations of “to reduce the availability of free sialic acid in a mucosal environment by cleavage of 2,7-anhydro sialic acid or 2,7-anhydro sialic acid derivative from mucins” and “for delivery into a mucosal environment” for integrating the claimed pharmaceutical composition into a practical application. However, as stated above, these limitations are interpreted as intended use limitations and given a broadest reasonable interpretation, do not otherwise structurally and/or functionally limit the structure and/or function of the pharmaceutical composition or the pharmaceutically acceptable carriers or excipients. As such, these additional limitations are insufficient to integrate the pharmaceutical composition (judicial exception) into a practical application.
For these reasons, it is the examiner’s position that the pharmaceutical composition of claims 10, 11, 13, and 14 is not patent eligible subject matter. 

Claim Rejections - 35 USC § 102
Claims 10, 11, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tailford et al. (Nat. Commun. 6:7624, July 2015, 12 pages; cited on the IDS filed on August 3, 2018; hereafter “Tailford”) as evidenced by 
Supplementary Information (obtained from https://static-content.springer.com/esm/art%3A10.1038%2Fncomms8624/MediaObjects/41467_2015_BFncomms8624_MOESM188_ESM.pdf; last viewed on August 5, 2020, 13 pages; cited on Form PTO-892 mailed on August 11, 2020; hereafter “Supplementary Information”) and 
UniProt Database Accession Number A7B557 (January 2016, 2 pages; cited on Form PTO-892 mailed on August 11, 2020; hereafter “UniProt”).
See MPEP 2131.01 regarding a multiple reference 35 U.S.C. 102 rejection. 
As amended, the claims are drawn to a pharmaceutical composition to reduce the availability of free sialic acid in a mucosal environment by cleavage of 2,7-anhydro sialic acid or 2,7-anhydro sialic acid derivative from mucins, said composition comprising:
an intramolecular trans-sialidase (IT-sialidase) isolated from Ruminococcus gnavus (RgNanH), or an enzymatically active fragment thereof; and
one or more pharmaceutically acceptable carriers or excipients for delivery into a mucosal environment.
Given a broadest reasonable interpretation, the preamble recitation of “to reduce the availability of free sialic acid in a mucosal environment by cleavage of 2,7-anhydro sialic acid or 2,7-anhydro sialic acid derivative from mucins” and the phrase “for delivery into a mucosal environment” are interpreted as intended use limitations and do not otherwise limit the structure and/or function of the pharmaceutical composition or the pharmaceutically acceptable carriers or excipients. See MPEP 2111.02.II regarding intended use limitations.
Regarding claims 10, 11, and 13, the reference of Tailford discloses an intramolecular trans-sialidase produced by Ruminococcus gnavus ATCC 29149 present in the GI tract that cleaves alpha-2,3-linked sialic acid from glycoproteins, releasing 2,7-anhydro-Neu5Ac, referred to as NanH (p. 2, column 2, middle). Tailford discloses the purified R. gnavus IT-sialidase in a HEPES buffer (p. 9, column 2, middle), which is interpreted as being encompassed by the pharmaceutical composition of claims 10, 11, and 13. 
Regarding claim 14, Tailford does not disclose the amino acid sequence of the intramolecular trans-sialidase produced by Ruminococcus gnavus ATCC 29149. Supplementary information is cited in accordance with MPEP 2131.01.III to show that the sialidase gene nanH is the same as RUMGNA_02694 (p. 1) and the evidentiary reference of UniProt is cited in accordance with MPEP 2131.01.III to show that the amino acid sequence encoded by RUMGNA_02694 is identical to SEQ ID NO: 1 herein (see Appendix A at pp. 22-23 of the Office action mailed on August 11, 2020). 
This anticipates claims 10, 11, 13, and 14 as written.

Claims 10, 11, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Owen, C. David (“Structural Studies of Non-Classical Sialidases”, Thesis, University of St. Andrews, November 2015; cited on Form PTO-892 mailed on August 11, 2020; hereafter “Owen”) as evidenced by Supplementary Information (supra) and UniProt (supra).
See MPEP 2131.01 regarding a multiple reference 35 U.S.C. 102 rejection. 
Regarding claims 10, 11, and 13, the reference of Owen discloses an IT-sialidase (NanH) of Ruminococcus gnavus ATCC 29149, which is a gut microbe (p. 125; 174). Owen discloses that the IT-sialidase NanH cleaves alpha-2,3-linked sialic acids to release 2,7-anhydro-Neu5Ac (p. 174, top). Owen discloses purified IT-sialidase in a buffer (p. 127), which is interpreted as being encompassed by the pharmaceutical composition of claims 10, 11, and 13. 
Regarding claim 14, Owen does not disclose the amino acid sequence of the intramolecular trans-sialidase produced by Ruminococcus gnavus ATCC 29149. Supplementary information is cited in accordance with MPEP 2131.01.III to show that the sialidase gene nanH of Ruminococcus gnavus ATCC 29149 is the same as RUMGNA_02694 (p. 1) and the evidentiary reference of UniProt is cited in accordance with MPEP 2131.01.III to show that the amino acid sequence encoded by RUMGNA_02694 is identical to SEQ ID NO: 1 herein (see Appendix A at pp. 22-23 of the Office action mailed on August 11, 2020). 
This anticipates claims 10, 11, 13, and 14 as written.

RESPONSE TO REMARKS: The applicant argues the rejection is obviated by the amendment to claim 10 because the cited prior art does not disclose an isolated IT-sialidase enzyme or fragment incorporated with a pharmaceutically accepted carrier or excipient for reducing availability of free sialic acid in a mucosal environment. According to the applicant, this reduction limits outgrowth of the pathogens by effectively “starving” them and removal of (negatively charged) terminal sialic acids alters the surface charge structure and viscosity of the mucus. The applicant argues the claimed pharmaceutical composition improves access for enzyme cocktails while avoiding environmental enrichment for opportunistic pathogens that feed on the sialic acid cleaved from the mucins. The applicant argues that because the recited effects of providing an isolated IT-sialidase to mucus membranes are not disclosed or mentioned in the cited prior art, the cited art does not anticipate the claimed pharmaceutical composition. 
The applicant’s argument is not found persuasive. As stated above, the recitation of “to reduce the availability of free sialic acid in a mucosal environment by cleavage of 2,7-anhydro sialic acid or 2,7-anhydro sialic acid derivative from mucins” and “for delivery into a mucosal environment” in claim 10 are interpreted as intended use limitations and given a broadest reasonable interpretation, these limitations do not otherwise structurally and/or functionally limit the structure and/or function of the pharmaceutical composition or the pharmaceutically acceptable carriers or excipients. As such, the recitation of the intended use limitations does not distinguish the claimed pharmaceutical composition over the cited prior art.
For these reasons, the cited prior art anticipates the claimed invention. 

Claim Rejections - 35 USC § 103
Claims 10, 11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over UniProt (supra) in view of Crost et al. (PLoS One 8:e76341, 2013, 13 pages; cited on the IDS filed on August 3, 2018; hereafter “Crost”) and “Strategies for Protein Purification Handbook” (GE Healthcare, September 2010; cited on Form PTO-892 mailed on August 11, 2020; hereafter “Handbook”). 
Regarding claims 10, 13, and 14, the reference of UniProt discloses a sialidase polypeptide from Ruminococcus gnavus ATCC 29149 referred to as “RUMGNA_02694” and comprising an amino acid sequence that is the same as SEQ ID NO: 1 herein (see Appendix A at pp. 22-23 of the Office action mailed on August 11, 2020). 
The reference of UniProt does not disclose the limitation “IT-sialidase”. However, according to MPEP 2112.01, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Since the amino acid sequence of the sialidase polypeptide of UniProt is the same as SEQ ID NO: 1 of this application, it is presumed that the sialidase polypeptide of UniProt is an IT-sialidase. Since the Office does not have the facilities for examining and comparing applicants’ protein with the protein of the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed product and the product of the prior art (i.e., that the protein of the prior art does not possess the same material structural and functional characteristics of the claimed protein). See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594. The discovery of a previously unappreciated property of a prior art composition does not render the old composition patentably new to the discoverer (MPEP 2112.I).
The reference of UniProt does not disclose the claim 10 limitations “to reduce the availability of free sialic acid in a mucosal environment by cleavage of 2,7-anhydro sialic acid or 2,7-anhydro sialic acid derivative from mucins” and “for delivery into a mucosal environment”. However, these limitations are interpreted as intended use limitations and do not otherwise limit the structure and/or function of the pharmaceutical composition or the pharmaceutically acceptable carriers or excipients.   
Regarding claim 11, UniProt does not disclose the limitation “an enzymatic activity of producing 2,7-anhydro-Neu5Ac from alpha2-3-linked sialic acid mucins carbohydrate chains”. However, according to MPEP 2112.01, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Since the amino acid sequence of the sialidase polypeptide of UniProt is the same as SEQ ID NO: 1 of this application, it is presumed that the sialidase polypeptide of UniProt has an enzymatic activity of producing 2,7-anhydro-Neu5Ac from alpha2-3-linked sialic acid mucins carbohydrate chains.  
The difference between UniProt and the claimed invention is that UniProt does not teach or suggest a pharmaceutical composition comprising the sialidase polypeptide from Ruminococcus gnavus ATCC 29149 and one or more pharmaceutically acceptable carriers or excipients. 
The reference of Crost teaches that RUMGNA_02694 encodes a putative GH33 sialidase (p. 8, column 1, bottom) with an associated CBM40, which possibly enhances the ability of the enzyme to attach and degrade mucins. 
The reference of Handbook teaches various strategies for purifying a desired protein and storage in a buffer (Chapters 2 and 3), including biological buffers (Appendix 1, beginning at p. 139).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of UniProt, Crost, and Handbook to purify the sialidase of UniProt in a biological buffer, which is considered to be encompassed by the pharmaceutical composition of claims 10, 11, 13, and 14. One would have been motivated to do this in order to confirm the proposed activities of the putative GH33 sialidase. One would have had a reasonable expectation of success to purify the sialidase of UniProt in a biological buffer because of the purification strategies taught by Handbook. Therefore, the pharmaceutical composition of claims 10, 11, 13, and 14 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

RESPONSE TO REMARKS: The applicant argues the rejection is obviated by the amendment to claim 10 and the amendment to cancel claim 21. 
The applicant’s argument is not found persuasive. As stated above, the recitation of “to reduce the availability of free sialic acid in a mucosal environment by cleavage of 2,7-anhydro sialic acid or 2,7-anhydro sialic acid derivative from mucins” and “for delivery into a mucosal environment” in claim 10 are interpreted as intended use limitations and given a broadest reasonable interpretation, these limitations do not otherwise structurally and/or functionally limit the structure and/or function of the pharmaceutical composition or the pharmaceutically acceptable carriers or excipients. As such, the recitation of the intended use limitations does not distinguish the claimed pharmaceutical composition over the cited prior art.
For these reasons, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date. 

Conclusion
Status of the claims:
Claims 10, 11, 13, and 14 are pending.
Claims 10, 11, 13, and 14 are rejected.
No claim is in condition for allowance.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942. The examiner can normally be reached Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656